Opinion filed December 5, 2013




                                       In The

        Eleventh Court of Appeals
                                    __________

                                 No. 11-13-00276-CV
                                     __________

                        ROBERT OCHOA, Appellant
                                         V.
                 JANIE CHRISTINA OCHOA, Appellee


               On Appeal from the 1st Multicounty Court at Law
                                 Nolan County, Texas
                         Trial Court Cause No. CC-6479


                     MEMORANDUM OPINION
      Appellant, Robert Ochoa, filed a notice of appeal in this cause. The trial
court subsequently granted a motion for new trial. Upon receiving the trial court’s
order granting a new trial, we issued a letter dated November 15, 2013, in which
we questioned the mootness of this appeal.       In the letter, we requested that
Appellant respond on or before November 25, 2013, and we informed Appellant
that this appeal would be subject to dismissal if he failed to respond and show
grounds to continue the appeal. TEX. R. APP. P. 42.3. Appellant has not filed a
response. Consequently, we dismiss the appeal pursuant to Rule 42.3(c).
      This appeal is dismissed.


                                                 PER CURIAM


December 5, 2013
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                        2